It having been reported to the Court that Bernard J. Hammett of Silver Spring, State of Maryland, has been disbarred from the practice of the law by judgment of the United States Court of Appeals for the District of Columbia Circuit, duly entered on the 12th day of March, 1965, and this Court by order of March 29, 1965., having-suspended the said Bernard J. Hammett from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent, and that the time within which to file a return to the rule has expired;
It is ordered that the said Bernard J. Hammett be, and he is hereby, disbarred and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.